     Case 3:19-cv-00498-GPC-MSB Document 1 Filed 03/14/19 PageID.1 Page 1 of 14



 1 Ahren A. Tiller Esq. [SBN: 250608]
     BLC Law Center, APC
 2 1230 Columbia St., Ste 1100
     San Diego, CA 92101
 3 Phone (619) 894-8831
     Facsimile: (866) 444-7026
 4 Email: Ahren.Tiller@blc-sd.com

 5 Attorneys for Plaintiff
     JAMES V. SNYDER
 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10

11
                                                           Case No.: '19CV0498 GPC MSB
12

13                                                         COMPLAINT FOR DAMAGES
     JAMES V. SNYDER,                                      FOR (1) VIOLATIONS FOR OF
14                                                         THE ROSENTHAL FAIR DEBT
                      Plaintiff,                           COLLECTION PRACTICES ACT
15                                                         (CAL. CIV. CODE §§ 1788-
            vs.                                            1778.32) AND (2) VIOLATIONS
16                                                         OF THE TELEPHONE
     FAST AUTO LOANS, INC., a California                   CONSUMER PROTECTION ACT
17   Corporation,                                          (47 U.S.C. §227)
18                  Defendants,
19                                                         JURY TRIAL DEMANDED
20

21                                      INTRODUCTION
22 1. JAMES V. SNYDER (hereinafter referred to as “Plaintiff”), by and through his

23      Counsel of record, brings this action against FAST AUTO LOANS, INC., a
24      California Corporation, dba FAST AUTO AND PAYDAY LOANS (hereinafter
25      referred to as “FAL” or “Defendant”) pertaining to actions by FAL to
26      unlawfully collect a debt allegedly owed by Plaintiff, including but not limited
27      to, collection via the use of an Automated Telephone Dialing System (“ATDS”)
28      and/or Artificial or Prerecorded Voice in violation of the Telephone Consumer

                                                    -1-
                      James V. Synder v. Fast Auto Loans, Inc. - Complaint for Damages
     Case 3:19-cv-00498-GPC-MSB Document 1 Filed 03/14/19 PageID.2 Page 2 of 14



 1         Protection Act, 47 U.S.C. § 227 et seq., (“TCPA”), and the Rosenthal Fair Debt
 2         Collection Practices Act, Cal. Civ. Code §§ 1788-1788.32 (“RFDCPA”),
 3         thereby invading Plaintiff’s privacy, and causing Plaintiff damages.
 4 2. The California legislature determined that unfair or deceptive collection

 5         practices undermine the public confidence which is essential to the continued
 6         functioning of the banking and credit system. The legislature further
 7         determined there is a need to ensure that debt collectors and debtors exercise
 8         their responsibilities to one another with fairness, honesty, and due regard for
 9         the rights of others. The legislature’s explicit purpose of enacting the RFDCPA
10         was to prohibit debt collectors from engaging in unfair or deceptive acts or
11         practices in the collection of consumer debts, and to require debtors to act fairly
12         in entering into and honoring such debts. 1
13 3. The TCPA was designed to prevent calls like the ones described within this

14         complaint, and to protect the privacy of citizens like Plaintiff. “Voluminous
15         consumer complaints about abuses of telephone technology – for example,
16         computerized calls dispatched to private homes – prompted Congress to pass
17         the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).
18 4. In enacting the TCPA, Congress specifically found that “the evidence presented
19         to Congress indicates that automated or prerecorded calls are a nuisance and an
20         invasion of privacy, regardless of the type of call . . .” Id.
21 5. As Judge Easterbrook of the Seventh Circuit explained in a TCPA case

22         regarding calls similar to this one:
23                      The Telephone Consumer Protection Act … is well
                        known for its provisions limiting junk-fax transmissions.
24                      A less-litigated part of the Act curtails the use of
                        automated dialers and prerecorded messages to cell
25                      phones, whose subscribers often are billed by the minute
                        as soon as the call is answered—and routing a call to
26                      voicemail counts as answering the call. An automated
                        call to a landline phone can be an annoyance; an
27                      automated call to a cell phone adds expense to
28
     1
         CA Civil Code §§ 1788.1(a)-(b)
                                                            -2-
                              James V. Synder v. Fast Auto Loans, Inc. - Complaint for Damages
     Case 3:19-cv-00498-GPC-MSB Document 1 Filed 03/14/19 PageID.3 Page 3 of 14



 1               annoyance.
 2               Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637,
                 638 (7th Cir. 2012).
 3

 4 6. Plaintiff alleges as follows upon personal knowledge as to himself and his own

 5     acts and experiences, and, as to all other matters, upon information and belief,
 6     including investigation conducted by his attorneys.
 7                               JURISDICTION AND VENUE
 8   7. This action is based on FAL’s violations of the RFDCPA, which is found in
 9       California Civil Code §§ 1788 - 1788.32; and the TCPA, which is found in
10      Title 47 of United States Code Section § 227, et. seq.
11   8. This Court has jurisdiction over FAL pursuant to 28 U.S.C. § 1331, as the
12      unlawful practices alleged herein involve a federal question under the TCPA.
13   9. This Court further has supplemental jurisdiction over FAL pursuant to 28
14      U.S.C. § 1367(a) as to Plaintiff’s California Causes of action, as said
15      California state law claims are so related to Plaintiff’s Federal TCPA claims in
16      this action, that they form part of the same case or controversy under Article
17      III of the United States Constitution.
18   10. Venue is proper in this Court, pursuant to 28 U.S.C. § 1391(b)(1)-(2), because
19      all or some of the unlawful practices and violations of law alleged herein
20      occurred and are occurring in the County of San Diego, California.
21   11. Furthermore, FAL is headquartered in Atlanta, GA but operates multiple
22       locations in California, including in San Diego County. Further, FAL is
23       registered with the CA Secretary of State and is a licensed California Finance
24       Lender. Plaintiff resides in San Diego County, California.
25                                            PARTIES
26   12. Plaintiff is, and was at all times mentioned herein, a natural person residing in
27       the County of San Diego, in the State of California.
28   13. Plaintiff is a natural person from whom a debt collector sought to collect a

                                                    -3-
                      James V. Synder v. Fast Auto Loans, Inc. - Complaint for Damages
     Case 3:19-cv-00498-GPC-MSB Document 1 Filed 03/14/19 PageID.4 Page 4 of 14



 1      consumer debt which was due and owing or alleged to be due and owing by
 2      Plaintiff, and therefore Plaintiff is a “debtor” as that term is describe by Cal
 3      Civ. Code §1788.2(h).
 4 14. On information and belief, Plaintiff alleges that FAL is, and at all times

 5      mentioned herein was, a California corporation headquartered in Atlanta, GA
 6      but operates multiple locations in CA, including this District. FAL is, and at
 7      all times mentioned herein was, registered with the California Secretary of
 8      State and is a California Finance Lender.
 9 15. On information and belief, Plaintiff alleges that FAL’s primary business

10      operations are the issuing of unsecured and secured consumer loans.
11 16. On information and belief, both FAL engages in collection on behalf of

12      consumer debts owed to it.
13 17. A significant portion of both of FAL’s business operations are dedicated to

14      collecting debts owed to itself, primarily unsecured and secured consumer
15      loans. Part of FAL’s regular business practices are to make repeated phone
16      calls to persons it believes responsible for paying past-due debts.
17 18. FAL is, and all times mentioned herein, was a corporation and a “person,” as

18      defined by 47 U.S.C. § 153(39).
19 19. FAL regularly attempts to collect on “consumer debts” owed it, that term is

20      defined by Cal. Civ. Code §1788.2(f), through the use of the mails, electronic
21      communication, and the telephone. Therefore, FAL is a “debt collector” as
22      that term is defined by Cal. Civ. Code §1788.2(c), and engages in “debt
23      collection” as that term is defined by Cal. Civ. Code §1788.2(b).
24 20. At all times relevant hereto, FAL used, controlled and or operated an

25      “automatic telephone dialing system” (“ATDS”) as that term is defined by 47
26      U.S.C. § 227(a)(1) and/or made telephone collection calls using an automated
27      or prerecorded voice (“Recorded Voice”) as that term is defined in 47 U.S.C.
28      227(b)(1)(A).

                                                      -4-
                        James V. Synder v. Fast Auto Loans, Inc. - Complaint for Damages
     Case 3:19-cv-00498-GPC-MSB Document 1 Filed 03/14/19 PageID.5 Page 5 of 14



 1 21. This case involves money, property, or their equivalent, due or owing or

 2      alleged to be due or owing from a natural person by reason of a consumer
 3      credit transaction. Therefore, this action arises out of a “consumer debt” and
 4      “consumer credit” as those terms are defined by Cal. Civ. Code §1788.2(f).
 5                                 GENERAL ALLEGATIONS
 6   22. Plaintiff incorporates by reference and realleges Paragraphs 1-21 above as if
 7      fully stated herein.
 8   23. Prior to 2018, Plaintiff took out a personal loan with FAL and maintained
 9      regular monthly payments to FAL, but eventually fell on financial hardship
10      and could no longer maintain payments due to FAL.
11   24. Upon going into default, agents for FAL called Plaintiff multiple times and
12      requested payment through the use of an ATDS and/or a Recorded Voice,
13      often 1-5 times per day, almost every single day.
14   25. On multiple occasions, FAL left Pre-Recorded Automated Voice messages for
15      Plaintiff to call FAL back.
16   26. Plaintiff sought out and retained Plaintiff’s Counsel to represent him with
17      regards to the debt that FAL was collecting on.
18   27. On December 28, 2018, Plaintiff’s Counsel drafted a letter wherein he stated
19      that he represented Plaintiff with regards to any claims held or serviced by
20      Defendant Fast Auto Loans, Inc. (“Cease and Desist Letter No. 1”).
21   28. Cease and Desist Letter No. 1 contained Plaintiff’s name, the last 4 digits of
22      his social security number, and the full account number of his account with
23      FAL, to assist FAL in identifying Mr. Snyder’s account.
24   29. Plaintiff’s Counsel sent Cease and Desist Letter No. 1 to FAL via mail on
25      December 28, 2018 to both the local FAL branch in Escondido, as well as to
26      the FAL’s headquarters in Georgia. The addresses Cease and Desist Letter
27      No. 1 was sent to is listed as follows:
28                                                        Fast Auto Loans, Inc.
                                                          190 W. El Norte Pkwy, Suite 200,
                                                    -5-
                      James V. Synder v. Fast Auto Loans, Inc. - Complaint for Damages
     Case 3:19-cv-00498-GPC-MSB Document 1 Filed 03/14/19 PageID.6 Page 6 of 14



 1                     Escondido, CA 92026
 2                     Fast Auto Loans, Inc.
                       8601 Dunwoody Place, Suite 406
 3                     Atlanta, GA 30350
 4 30. Despite receipt of Cease and Desist Letter 1, agents for FAL continued to call

 5        Mr. Snyder incessantly, sometimes 3-5 times per day, almost every single day.
 6 31. On March 5, 2019 2, in response to the continued relentless collection calls,

 7        Mr. Snyder’s Counsel drafted a second letter to FAL which contained all of
 8        the same information as the prior letter, but additionally stated in bold on the
 9        top of the letter: “***SECOND ATTEMPT DO NOT DISREGARD***”
10        (hereinafter referred to as “Cease and Desist Letter No. 2”).
11 32. Plaintiff’s Counsel sent Cease and Desist Letter No. 2 to the same local FAL

12        Escondido branch address, as well as to the FAL headquarters in Georgia, both
13        listed in Paragraph 29 above.
14 33. In both Cease and Desist Letter Nos. 1 and 2, Plaintiff’s Counsel provided

15        Plaintiff’s name, the last 4 digits of his social security number, and the full
16        FAL account number, and explained that a formal demand was being made
17        pursuant to Cal. Civ. Code §1788.14(c), that all further communication with
18        Plaintiff cease and that any future communication be exclusively sent to
19        Plaintiff’s Counsel.
20 34. In both Cease and Desist Letter Nos. 1 and 2, the verbiage expressly revoked

21        consent to contact Plaintiff in any fashion, including via calling Plaintiff with
22        the use of an Automated Telephone Dialing System and/or Recorded Voice.
23 35. Despite both Cease and Desist Letters Nos. 1 and 2, FAL continued to

24        incessantly call Plaintiff on his cellular telephone, often multiple times per
25        day, to collect on its claim.
26 36. Further, FAL or its agents or representatives, continued to call Plaintiff using

27

28   2
      Cease and Desist Letter 2 contains a typo that has February 5, 2019 as the date but it was drafted & sent March 5,
     2019.
                                                           -6-
                             James V. Synder v. Fast Auto Loans, Inc. - Complaint for Damages
     Case 3:19-cv-00498-GPC-MSB Document 1 Filed 03/14/19 PageID.7 Page 7 of 14



 1      an ATDS and/or Recorded Voice.
 2   37. On at least two occasions, Plaintiff picked up the collection calls from FAL
 3      and informed FAL’s representatives that Plaintiff had retained counsel and
 4      instructed those representatives to cease contacting Plaintiff.
 5   38. In said telephone calls, Plaintiff orally revoked any alleged prior consent to
 6       call Plaintiff via the use of an ATDS and/or Recorded voice. Despite said oral
 7       revocation, agents for FAL continued to call Plaintiff using an ATDS and/or
 8       Pre-Recorded Voice.
 9   39. On information and belief, FAL received the two (2) mailed Cease and Desist
10       Letters, which clearly informed FAL that Plaintiff had retained counsel
11       regarding the consumer debt owed to FAL, as well as revoked any prior
12       consent to contact Plaintiff via the use of an ATDS and/or Pre-Recorded Voice
13       calls to his cellular telephone.
14   40. Despite receipt Cease and Desist letters Nos. 1 and 2, FAL continued to
15       incessantly call Plaintiff on his cellular telephone, often multiple times per
16       day, to collect on its claim.
17   41. Further, FAL or its agents or representatives, continued to call Plaintiff using
18       an ATDS and/or Recorded Voice.
19   42. FAL or its agents or representatives, have contacted Plaintiff on his cellular
20       telephone over one-hundred (100) times using an ATDS and/or Recorded
21       voice as those terms are defined in 47 U.S.C. § 227(a)(1) and/or 47 U.S.C. §
22       227(b)(1)(A).
23   43. To date, despite two (2) mailed letters and oral instructions to cease calling
24       Plaintiff via the use of an ATDS and/or Recorded Voice, all of which provided
25       irrefutable notice that Plaintiff had revoked consent to call his cell phone by
26       any means and that he had retained Counsel regarding these alleged debts,
27       FAL continues to contact Plaintiff repeatedly.
28   44. These collection calls were made using equipment that had the capacity to

                                                     -7-
                       James V. Synder v. Fast Auto Loans, Inc. - Complaint for Damages
     Case 3:19-cv-00498-GPC-MSB Document 1 Filed 03/14/19 PageID.8 Page 8 of 14



 1      store or produce telephone numbers to be called using a random or sequential
 2      number generator, and to dial such numbers, and was therefore an automatic
 3      telephone dialing system (“ATDS”) as that term is defined by 47 U.S.C. §
 4      227(a)(1).
 5 45. As is evidenced by the frequency and rapid succession of the call times and

 6      dates, the ATDS computer software automatically called Plaintiff at certain
 7      times from random numbers, usually multiple times a day with varying call
 8      times, without a human being actually dialing the Plaintiff’s cellular telephone
 9      number.
10 46. Many of FAL’s calls to Plaintiff after receiving the Cease and Desist Letters

11      revoking any prior consent to call Plaintiff, contained an “artificial or
12      prerecorded voice” as prohibited by 47 U.S.C. § 227(b)(1)(A).
13 47. The multiple calls made by FAL or its agents after receipt of Cease and Desist

14      Letter No. 1 were therefore made in violation of 47 U.S.C. § 227(b)(1).
15 48. Further, when Plaintiff answered the telephone, FAL’s agents were rude,

16      abusive, and aggressive when they called to collect from Plaintiff. They
17      would rebuke Plaintiff’s requests to cease calling and have continued to harass
18      Plaintiff to date, despite his repeated oral and written requests to cease their
19      harassment.
20 49. These interactions and unlawful debt collection practices caused emotional

21      distress to Plaintiff.
22 50. Plaintiff has received so many collection calls by FAL that his voicemail has

23      repeatedly filled up, preventing Plaintiff from receiving other important
24      messages and incurring actual charges as a result of his cellular telephone
25      plan.
26 51. Upon information and belief, FAL regularly makes autodialed telephone calls

27      with Recorded Voices in order to collect on its claims.
28 52. Upon information and belief, FAL’s telephone equipment has the capacity to

                                                     -8-
                       James V. Synder v. Fast Auto Loans, Inc. - Complaint for Damages
     Case 3:19-cv-00498-GPC-MSB Document 1 Filed 03/14/19 PageID.9 Page 9 of 14



 1       store or produce telephone numbers to be called, using a random or sequential
 2       number generator, without the need for a human to dial the numbers, as said
 3       equipment dials Plaintiff’s cellular telephone number automatically from a
 4       stored list.
 5   53. Upon information and belief, the telephone equipment used by FAL to place
 6       the calls at issue have the capacity to dial telephone numbers automatically
 7       from a stored list or database without human intervention, using a random or
 8       sequential number generator.
 9   54. FAL’s collection calls to Plaintiff described herein, were not made for
10       emergency purposes, as defined by 47 U.S.C. § 227(b)(1)(A).
11   55. FAL’s collection calls to Plaintiff describe herein, were not made solely for
12       the purpose of collecting upon a debt owed to or guaranteed by the Federal
13       Government.
14   56. FAL placed the collection calls described herein to a telephone number
15       assigned to a cellular telephone service for which Plaintiff incurs a charge for
16       incoming calls pursuant to 47 U.S.C. § 227(b)(1).
17   57. FAL’s aforementioned conduct personally affected Plaintiff, as Plaintiff was
18       frustrated and distressed that FAL repeatedly interrupted Plaintiff with
19       unwanted calls using an ATDS and/or Recorded Voice for collection
20       purposes.
21   58. Through FAL’s aforementioned conduct, Plaintiff suffered an invasion of a
22       legally protected interest in privacy, which is specifically addressed and
23       protected by the TCPA.
24   59. FAL’s calls forced Plaintiff to live without the utility of his cellular phones by
25       occupying his cellular telephone with multiple unwanted calls, causing a
26       severe nuisance and lost time.
27   60. As a result of FAL’s relentless and harassing collection calls, Plaintiff has
28       experienced anger and disbelief, and feelings of powerlessness, which have

                                                      -9-
                        James V. Synder v. Fast Auto Loans, Inc. - Complaint for Damages
     Case 3:19-cv-00498-GPC-MSB Document 1 Filed 03/14/19 PageID.10 Page 10 of 14



 1       resulted in a loss of sleep, loss of appetite, headaches, anxiety and panic
 2       attacks, feelings of hypervigilance, paranoia and depression.
 3 61. These calls have consumed his day and have caused a severe disruption to

 4       Plaintiff’s life, due to the extreme frequency of calls by FAL.
 5 62. As a direct and proximate result of the aforementioned harassment committed

 6       by FAL, Plaintiff has suffered emotional distress.
 7                                     CAUSES OF ACTION
 8                                                    I.
 9                                 FIRST CAUSE OF ACTION
10      VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTIONS PRACTICES ACT
11                                 (CAL. CIV CODE § 1788.14(c))
12 63. Plaintiff realleges and incorporates by reference Paragraphs 1 through 62,

13       inclusive, as if fully set forth.
14 64. Via the two (2) times Plaintiff’s Counsel sent Cease and Desist Letters by

15       mail, as well as when Plaintiff orally informed FAL’s agents on multiple
16       occasions that he had retained Counsel, FAL was aware, or reasonably should
17       have been aware, that Plaintiff was represented by an attorney, and that
18       Plaintiff no longer wished to be contacted regarding these debts.
19 65. Cal. Civ. Code §1788.14(c) provides in relevant part,

20         No debt collector shall collect or attempt to collect a consumer debt
           by means of the following practices:
21
                   (c) Initiating communications, other than statements of
22                 account, with the debtor with regard to the consumer
                   debt, when the debt collector has been previously notified
23                 in writing by the debtor's attorney that the debtor is
                   represented by such attorney with respect to the
24                 consumer debt and such notice includes the attorney's
                   name and address and a request by such attorney that all
25                 communications regarding the consumer debt be
                   addressed to such attorney, unless the attorney fails to
26                 answer correspondence, return telephone calls, or discuss
                   the obligation in question. This subdivision shall not
27                 apply where prior approval has been obtained from the
                   debtor's attorney, or where the communication is a
28                 response in the ordinary course of business to a debtor's
                   inquiry.
                                                     - 10 -
                        James V. Synder v. Fast Auto Loans, Inc. - Complaint for Damages
     Case 3:19-cv-00498-GPC-MSB Document 1 Filed 03/14/19 PageID.11 Page 11 of 14



 1

 2    66. By calling Plaintiff over one-hundred (100) times after receipt of two (2)
 3       separate Cease and Desist Letters from Plaintiff’s Counsel, sent by US Mail,
 4       FAL violated Cal. Civ. Code §1788.14(c).
 5    67. As a result of the constant collection calls from FAL, Plaintiff has experienced
 6       anxiety, fear and uneasiness, has had difficulty sleeping, shortness of breath,
 7       nausea, and has at times been unable to calm down as the constant and
 8       harassing collection calls by FAL are overwhelming. Plaintiff is constantly
 9       afraid to answer his phone and he cringes when his phone rings.
10    68. Therefore, as a direct and proximate result of the unlawful collection efforts by
11       FAL, Plaintiff suffered emotional distress.
12                                                  II.
13                             SECOND CAUSE OF ACTION
14                        NEGLIGENT VIOLATIONS OF THE TCPA
15                                 (47 U.S.C. § 227 ET. SEQ.)
16    69. Plaintiff realleges and incorporates by reference Paragraphs 1 through 68,
17       inclusive, as if fully set forth.
18    70. Through the two (2) separate Cease and Desist Letters from Plaintiff’s
19       Counsel, sent by US Mail, and orally when he answered the collection calls,
20       Plaintiff revoked any alleged consent for FAL to call Plaintiff on his cellular
21       telephone via the use of an ATDS and/or Recorded Voice.
22    71. The foregoing acts and omissions of FAL constitute numerous and multiple
23       negligent violations of the TCPA, including but not limited to each and
24       every one of the above-cited provisions of 47 U.S.C. § 227, et. seq.
25    72. As a result of FAL’s negligent violations of 47 U.S.C. §227, et. seq.,
26       Plaintiff is entitled to an award of $500 in statutory damages, for each and
27       every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
28

                                                    - 11 -
                       James V. Synder v. Fast Auto Loans, Inc. - Complaint for Damages
     Case 3:19-cv-00498-GPC-MSB Document 1 Filed 03/14/19 PageID.12 Page 12 of 14



 1    73. Plaintiff is also entitled to and seeks injunctive relief prohibiting such
 2        conduct in the future, pursuant to 47 U.S.C. § 227(b)(3)(A).
 3                                                  III.
 4                               THIRD CAUSE OF ACTION
 5                KNOWING AND/OR WILLFUL VIOLATIONS OF THE TCPA
 6                                  (47 U.S.C. § 227 ET. SEQ.)
 7    74. Plaintiff realleges and incorporates by reference Paragraphs 1 through 73,
 8        inclusive, as if fully set forth.
 9    75. Through the two (2) separate Cease and Desist Letters from Plaintiff’s
10        Counsel, sent by US Mail, and orally when he answered the collection calls,
11        Plaintiff revoked any alleged consent for FAL to call Plaintiff on his cellular
12        telephone via the use of an ATDS and/or Recorded Voice.
13    76. The foregoing acts of FAL constitute numerous and multiple knowing and/or
14        willful violations of the TCPA, including but not limited to each and every one
15        of the above-cited provisions of 47 U.S.C. § 227, et. seq.
16    77. Therefore, since FAL continued to call Plaintiff despite indisputably being
17        informed to not call Plaintiff on multiple occasions through multiple different
18        means, Fast Auto Loans, Inc.’s acts were willful.
19    78. As a result of Fast Auto Loans, Inc.’s knowing and/or willful violations of 47
20        U.S.C. §227, et. seq., Plaintiff is entitled to an award of $1,500 in statutory
21        damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(C).
22    79. Plaintiff is also entitled to and seeks injunctive relief prohibiting such conduct
23        in the future, pursuant to 47 U.S.C. § 227(b)(3)(A).
24

25                                    PRAYER FOR RELIEF
26          WHEREFORE, Plaintiff having set forth the claims for relief against
27 Defendant Fast Auto Loans, Inc. herein, respectfully request this Court enter

28 a Judgment against Defendant as follows:

                                                     - 12 -
                        James V. Synder v. Fast Auto Loans, Inc. - Complaint for Damages
     Case 3:19-cv-00498-GPC-MSB Document 1 Filed 03/14/19 PageID.13 Page 13 of 14



 1       a.      As to the First Cause of Action, an award of actual damages pursuant
 2               to Cal. Civ. Code §1788.30(a) according to proof, including
 3               compensatory damages for Plaintiff’s emotional distress for the
 4               harassing telephone calls and other debt collection efforts;
 5       b.      As to the First Cause of Action, an award of statutory damages of
 6               $1,000.00 pursuant to Cal. Civ. Code §1788.30(b);
 7       c.      As to the First Cause of Action, an award of reasonable attorney’s
 8               fees and costs pursuant to Cal. Civ. Code §1788.30(c);
 9       d.      As to the Second Cause of Action, $500 in statutory damages for each
10               and every one of FAL’s negligent violations of 47 U.S.C. §227(b)(1),
11               pursuant to 47 U.S.C. § 227(b)(3)(B);
12       e.      Injunctive relief prohibiting such conduct in the future pursuant to 47
13               U.S.C. § 227(b)(3)(A);
14       f.      As to the Third Cause of Action, $1,500.00 in statutory damages for
15               each and every one of FAL’s knowing and/or willful violations of 47
16               U.S.C. § 227(b)(1), totaling in excess of $150,000.00, pursuant to 47
17               U.S.C. § 227(b)(3)(C).
18       g.      For such other and further relief as the Court may deem just and
19               proper.
20

21

22 Dated: March 14, 2019                                 By:      /s/ Ahren A. Tiller_______
23                                                               Ahren A. Tiller, Esq.
                                                                 BLC Law Center, APC
24                                                               Attorneys for Plaintiff
25

26

27

28

                                                  - 13 -
                     James V. Synder v. Fast Auto Loans, Inc. - Complaint for Damages
     Case 3:19-cv-00498-GPC-MSB Document 1 Filed 03/14/19 PageID.14 Page 14 of 14



 1                              DEMAND FOR JURY TRIAL
 2         Pursuant to the Seventh Amendment to the Constitution of the United States
 3 of America, Plaintiff is entitled to, and demands, a trial by jury on all issues triable

 4 by jury.

 5

 6
     Dated: March 14, 2019                                By:     /s/ Ahren Tiller____________
 7                                                                Ahren A. Tiller, Esq.
 8                                                                BLC Law Center, APC
                                                                  Attorneys for Plaintiff
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                   - 14 -
                      James V. Synder v. Fast Auto Loans, Inc. - Complaint for Damages
